DETAILED ACTION
Claims 1-12 are pending. Claims 1-12 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the claims have been recorded.

Response to Arguments
Applicant’s arguments filed on 6/15/2022 have been fully considered but they are not persuasive.

Regarding Applicant’s Arguments 

In the Office Action, the Examiner relies on par. [0030] of Carlson to disclose limitation (i), in particular the statement that "[r]eference point 127 may be identified relative to external objects and surfaces of an external environment (or scene), and may be correlated to a position on a roadway 126, which may be described in map data 151." See Office Action, p. 6. However, the same paragraph of Carlson describes that the reference point 127 is a point on the autonomous vehicle 120. Therefore, the reference point 127 is not an object or feature in the environment. See also Carlson, FIG. 1. It necessarily follows that Carlson fails to disclose matching feature descriptors of the detected features of the environment with the feature descriptors stored in the digital map, as required by limitation (i) of independent claim 1. 
Logically, Carlson also fails to disclose limitations (ii) and (iii) of independent claim 1, which are based on a counting or number of the matching as required by limitation (i). 
Examiner strongly disagrees. The rejection used is:

matching feature descriptors of the detected features of the environment with the feature descriptors stored in the digital map, and (Charlson para 30; Reference point 127 may be identified relative to external objects [object or feature in the environment] and surfaces of an external environment (or scene), and may be correlated to a position on a roadway 126, which may be described in map data 151.)  Examiner notes that “reference point 127” may be a point on the autonomous vehicle 120, but the limitation of “matching feature descriptors of the detected features of the environment with the feature descriptors stored in the digital map” is clearly addressed with the rejection of “Reference point 127 may be identified relative to external objects [object or feature in the environment] and surfaces of an external environment (or scene), and may be correlated to a position on a roadway 126, which may be described in map data 151.”.  As such, regardless of if point 127 is on the vehicle itself, the external objects and surface of the external environment are correlated to a position on a roadway which is described in a map data.


Carlson para 30 reads:

[0030] Vehicle controller 154 may include logic configured to control any number of vehicle functions under either human or autonomous control. For example, vehicle controller 154 may determine a pose (e.g., a position and/or orientation) localized at a reference point 127 of autonomous vehicle 120. Reference point 127 may be identified relative to external objects and surfaces of an external environment (or scene), and may be correlated to a position on a roadway 126, which may be described in map data 151. Reference point 127 may be expressed in longitudinal and latitudinal coordinates for identifying a geographic location. Further, vehicle controller 154 may be configured to determine a position of reference point 127 relative to monuments or markers that may be used as known locations or points in a coordinate system to confirm or facilitate localization of autonomous vehicle 120 relative to, for example, boundary 110. Examples of monuments or markers include lamp post 170, tree 172, any of objects 109, walls 105, an image target 104, and the like. Also, image target 104 may be implemented as a marker to localize autonomous vehicle 120 at parking space 106, and to guide computations to ensure orientation and position at which autonomous vehicle 120 comes to rest. In operation, vehicle controller 154 may be configured to facilitate localization of reference point 127 (i.e., autonomous vehicle 120) relative to boundary 110 and waypoint 180a of a path of travel 130, which may be preprogrammed path of travel. According to some examples, boundary 110 may approximate a transition 176 of controlling the routing of autonomous vehicle 120 between using a preprogrammed path of travel 130 in area 199 and using computer-generated trajectories 122 for path and route planning via any road network external to boundary 110, including roadway 126.


Moreover, regarding limitation (iii), the Examiner equates the attributes of objects indicative of dynamism described in par. [0034] of Carlson to the claimed predefined threshold. See Office Action, p. 7. However, as inherent in limitation (iii), the claimed predefined threshold refers to a number, which is compared with the number of matches for a feature descriptor to determine whether that feature descriptor will be deleted. Thus, Carlson does not disclose the claimed predefined threshold, either. Examiner strongly disagrees.  The rejection used is:
 
deleting a feature descriptor stored in the digital map based on determining that the number of matches for this feature descriptor does not exceed a predefined threshold after a predefined number of repetitions of the step of automatically driving the vehicle into the parking slot. (Charlson para 34, the objects may have attributes indicative [thresholds] of dynamism {amount of change over time i.e. a threshold number}, such as a pedestrian or a cyclist. In at least one case, dynamic map data may include temporally-static objects (e.g., semi-static objects {i.e. number of times observed over time}), which may be temporally static {also a number i.e. value} for a certain duration of time (e.g., during construction or times of day) and may be added or removed [removed based on at least time of day {a number} not meeting the threshold] dynamically from a mapped environment.)  
Here Charlson clearly teaches “a number” as in “duration of time” which is an attribute indicative [threshold] used to delete features descriptors. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charlson US 20190016331.

Regarding claim 1, Charlson teaches a method for automatically parking a vehicle in a parking slot, comprising: 

manually driving the vehicle into the parking slot in a training step; and (Charlson Para 26; as autonomous vehicle 120 traverses path of travel 130 for a first time (e.g., under human driver control), driver parameters may be recorded.)

thereafter, automatically driving the vehicle into the parking slot in a replay step, wherein the step of manually driving the vehicle into the parking slot comprises: 

detecting information of features of the environment of the vehicle corresponding to the driven trajectory, storing the driven trajectory in a digital map of the environment, and (Charlson para 27 and 34; At least a subset of the aforementioned sensors of sensor platform 121 may be used to localize autonomous vehicle 120 relative to its environment and objects within the environment, to establish a preprogrammed path [preprogrammed path must be stored on a travel map] of travel.) Also (Charlson para 36-37; autonomy controller 150 may be configured to generate and store data representing a path of travel as, for example, a preprogrammed path of travel that facilitates customized parking adapted to a user's preference in positioning and orienting autonomous vehicle 120 at a parking spot 106.)

storing feature descriptors of detected features of the environment in the digital map, and (Charlson para 34; Map manager 152 may also be configured to generate a dynamic representation of map data 151 by fusing or combining static map data (e.g., image data representing visual characteristics of roadway 126 and static objects, such as lamp post 170, tree 172, etc.) and dynamic map data to form dynamic map data 151. temporally static may be added or removed dynamically from a mapped environment.) Also (Charlson para 36-37; autonomy controller 150 may be configured to generate and store data representing a path of travel as, for example, a preprogrammed path of travel that facilitates customized parking adapted to a user's preference in positioning and orienting autonomous vehicle 120 at a parking spot 106.)

wherein the step of automatically driving the vehicle into the parking slot comprises: 

detecting information of features of the environment of the vehicle corresponding to the driven trajectory, (Charlson para 34, dynamic map [driven trajectory] data may include data representing objects detected via image capture)

matching feature descriptors of the detected features of the environment with the feature descriptors stored in the digital map, and (Charlson para 30; Reference point 127 may be identified relative to external objects and surfaces of an external environment (or scene), and may be correlated to a position on a roadway 126, which may be described in map data 151.)

re-localizing the vehicle against the trajectory stored in the digital map in order to navigate the vehicle along the stored trajectory into the parking slot, (Charlson para 27; sensor platform 121 may be used to localize [re-localizing, i.e. continues sensors not a onetime sensor] autonomous vehicle 120 relative to its environment and objects within the environment (e.g., relative to a lamp post 170, a tree 173, and the like), and relative to a position in a global coordinate system (e.g., using GPS coordinates).) Also para 35

repeating the step of automatically driving the vehicle into the parking slot for multiple times, further comprising: 

counting the matches of the feature descriptors of the detected features of the environment with the feature descriptors stored in the digital map for each feature descriptor, and (Charlson para 34; the objects may have attributes indicative of dynamism, such as a pedestrian or a cyclist. In at least one case, dynamic map data may include temporally-static objects (e.g., semi-static objects) [counting the matches of static objects vs. dynamic objects], which may be temporally static for a certain duration of time (e.g., during construction or times of day)).  Counting here is interpreted as matching static objects on to a map as described by Applicant’s specifications relating to Fig.2 and Fig, 3. 

deleting a feature descriptor stored in the digital map based on determining that the number of matches for this feature descriptor does not exceed a predefined threshold after a predefined number of repetitions of the step of automatically driving the vehicle into the parking slot. (Charlson para 34, the objects may have attributes indicative [thresholds] of dynamism, such as a pedestrian or a cyclist. In at least one case, dynamic map data may include temporally-static objects (e.g., semi-static objects), which may be temporally static for a certain duration of time (e.g., during construction or times of day) and may be added or removed [removed based on at least time of day not meeting the threshold] dynamically from a mapped environment.)

Regarding claim 2, Charlson teaches all of the limitations of claim 1 and further teaches, wherein automatically driving the vehicle into the parking slot further comprises: storing feature descriptors of detected features of the environment in the digital map. (Charlson para 34; static objects, such as lamp post 170, tree 172, etc.) and dynamic map data may be added or removed dynamically from a mapped environment.)

Regarding claim 3, Charlson teaches all of the limitations of claim 2 and further teaches, wherein automatically driving the vehicle in the parking slot further comprises: storing feature descriptors of detected features of the environment in the digital map based on determining that  the feature complies with a predefined quality measure. (Charlson para 34; dynamic map data may include temporally-static objects (e.g., semi-static objects), which may be temporally static for a certain duration of time (e.g., during construction or times of day) [predefined quality measure i.e. time, resolution para 33] and may be added or removed dynamically from a mapped environment.)

Regarding claim 4, Charlson teaches all of the limitations of claim 2 and further teaches, wherein the number of feature descriptors stored during the steps of automatically driving the vehicle in the parking slot is equal or less than the number of feature descriptors deleted. (Charlson para 34; temporally-static objects include a parked car in a driveway, both of which may be omitted initially from map data 151. However, a parked car may be included in a dynamic representation of map data 151 as an object in a map as the object is captured.) it is noted regarding “equal to” the map is just updated with not changes; but regarding “less than” if the parked care is moved when the area map is updated it omitted or deletes the parked car as it is no longer there and as such the feature descriptors stored is equal to or less that the number of features descriptors deleted.

Regarding claim 5, Charlson teaches all of the limitations of claim 2 and further teaches, further comprising: deleting the trajectory and all feature descriptors stored in the digital map and triggering a training step based on determining that the number of matches of the feature descriptors of the detected features of the environment with the feature descriptors stored in the digital map is less than a predefined threshold. (Carlson para 73; A moved object 709 or parked vehicle 777 may be an obstruction 790 that may prevent autonomous vehicle 720 from being able to park in an orientation and position associated with preprogrammed path of travel 745. Device 742 may include any sensor implemented in autonomous vehicle 720, such as a camera, radar, lidar, etc. Device 742 also may include a processor and memory configured to generate executable instructions to change or update a macro application and a preprogrammed path of travel that may be affected by obstruction 790. Device 742 may transmit data 736 representing either spatial data associated with garage 702 or updated executable instructions, or both. Data 736 may be used by an autonomy controller to modify a functionality of a macro application to implement a modified preprogrammed path of travel 745 to park in a customized orientation and position at position 720c.) Carlson para 73 clearly states that if the soundings change, i.e. moving object or parked vehicle, the preprogramed path of travel is no longer relied upon and other sensor devices are used such as cameras. 

Regarding claim 6, Charlson teaches all of the limitations of claim 1 and further teaches, wherein the digital map comprises a spatial grid with multiple cells and each feature descriptor is associated with a cell of the spatial grid, (Carlson; Fig.8 spatial grid #810 and multiple parking cells)

wherein the steps of automatically driving the vehicle in the parking slot further comprising: 

counting the matches of the feature descriptors of the detected features of the environment with the feature descriptors stored in the digital map for each cell of the spatial grid, and (Charlson para 34; the objects may have attributes indicative of dynamism, such as a pedestrian or a cyclist. In at least one case, dynamic map data may include temporally-static objects (e.g., semi-static objects) [counting the matches of static objects vs. dynamic objects], which may be temporally static for a certain duration of time (e.g., during construction or times of day)).  Counting here is interpreted as matching static objects on to a map as described by Applicant’s specifications relating to Fig.2 and Fig, 3.

deleting a feature descriptor stored in the digital map based on determining that the number of matches for this feature descriptor does not exceed a predefined threshold after a predefined number of repetitions of the step of automatically driving the vehicle into the parking slot based on determining that the matches in the cell to which this feature descriptor is associated does not exceed a predefined threshold. (Charlson para 34, the objects may have attributes indicative [thresholds] of dynamism, such as a pedestrian or a cyclist. In at least one case, dynamic map data may include temporally-static objects (e.g., semi-static objects), which may be temporally static for a certain duration of time (e.g., during construction or times of day) [matches a predefined threshold] and may be added or removed [removed based on at least time of day not meeting the threshold] dynamically from a mapped environment.)

Regarding claim 7, Charlson teaches all of the limitations of claim 6 and further teaches, further comprising: 

defining a feature as a backbone feature, the feature descriptor of which cannot be deleted in the digital map, (Charlson para 34; static map data.) Static is not removable where vs. temporally-static, semi-static and dynamic data can be added and removed. 

if after a predefined number of repetitions of the step of automatically driving the vehicle into the parking slot the number of matches for this feature descriptor exceeds a predefined threshold and if the matches in the cell to which this feature descriptor is associated also exceeds a predefined threshold. (Charlson para 34, dynamic map data may include temporally-static objects (e.g., semi-static objects), which may be temporally static for a certain duration of time (e.g., during construction or times of day) [exceeds and matches a predefined threshold] and may be added or removed dynamically from a mapped environment.) 

Regarding claim 8, Charlson teaches all of the limitations of claim 6 and further teaches, further comprising: 

weighting the cells according to the matches in each cell, respectively, identifying the time based on determining that the method is mature for robustly performing the replay step by identifying that the deviation in the weight of the cells is less than a predefined threshold. (Charlson para 34, dynamic map data may include temporally-static objects (e.g., semi-static objects), which may be temporally static for a certain duration of time (e.g., during construction or times of day) [exceeds and matches a predefined threshold] and may be added or removed dynamically from a mapped environment.) It is noted that ‘enough’ is defined in the specifications as mere 40 cm to the front and rear of the vehicle. Here ‘enough’ is related to ultrasonic sensors and not ‘time’ or ‘cells’.

Regarding claim 9, Charlson teaches all of the limitations of claim 1 and further teaches wherein the digital map is comprised of multiple frames which are associated with consecutive points in time, the frames being a two dimensional digital representation of the environment of driven trajectory. (Charlson para 33; Thus, map data 151 may include images depicted in the visible light spectra, the infrared light spectra, or the like. Map data 151 may also include any type of map data, such as 2D map data, 3D map data, 4D map data (e.g., includes three dimensional map data at a particular point in time), or the like.) Also (Charlson para 27; sensors include one or more image capture devices (e.g., image sensors or cameras to capture video [2D multiple frames points in time] including high definition, or “HD,” cameras))

Regarding claim 10, Charlson teaches all of the limitations of claim 1 and further teaches, wherein detected information of features of the environment of the vehicle is represented by visual data, ultrasonic data and/or LIDAR data.(Charlson para 27, sensors include one or more image capture devices (e.g., image sensors or cameras to capture video including high definition, or “HD,” cameras), one or more radar devices (e.g., short-range radar, long-range radar, etc.), one or more LIDAR devices, one or more sonar devices (or sensors configured to detect ultrasound),)

Regarding claim 11. Claim 11 is broader in scope then claim 1 and is fully rejected using the same rejections as made to claim 1. 

Regarding claim 12. Claim 12 is broader in scope then claim 1 and is fully rejected using the same rejections as made to claim 1. 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664